Exhibit 10.2

 

LICENSE AGREEMENT

 

THIS AGREEMENT (the “Agreement”) made as of this 16th day of April 2003, by and
between V.E.W. LTD., 225 West 39th Street, New York, New York 10018 (“VEW”), and
Syratech Corporation, 175 McClellan Highway, East Boston, Massachusetts 02128
(“Syratech”).

 

NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties agree as follows:

 

1.                                      Definitions.

 

(a)                                  “Accounting Period” shall mean each three
(3) month period during a Contract Year  (i) commencing January 1 and ending
March 31, (ii) commencing April 1 and ending June 30, (iii) commencing July 1
and ending September 30, and (iv) commencing October 1 and ending December 31.

 

(b)                                 “Advertising Commitment” means the
non-refundable, non-recoupable monies required to be expended by Syratech
pursuant to Paragraph 9(a) in connection with consumer advertising, marketing
and promotion of the Licensed Property.

 

(c)                                  “Advertising Expenses” means the
non-refundable, non-recoupable fee required to be paid by Syratech to VEW
pursuant to Paragraph 9(e) during the Term to be used by VEW in its discretion
in connection with advertising and promoting the Licensed Property, including,
without limitation, the costs of advertising materials, fees paid to outside
agencies, etc.

 

(d)                                 “Agreement” has the meaning set forth in the
introductory paragraph above.

 

(e)                                  “Change of Control Event” has the meaning
set forth in Paragraph 22.

 

(f)                                    “Claims” has the meaning set forth in
Paragraph 20(a).

 

--------------------------------------------------------------------------------


 

(g)                                 “Closeout Customers” means those retailers
located in the Territory that (i) predominantly sell “off-price” branded
merchandise (as such term is customarily understood in the retail industry) and
(ii) are approved by VEW in advance in writing.  By way of illustration only,
and without limitation, Closeout Customers may include MarMaxx (including TJ
Maxx, Marshalls and Home Goods), Tuesday Morning, Ross Stores, Nordstroms – The
Rack, Neiman Marcus – Last Call, Saks Off Fifth, Crate Outlet Stores and Spiegel
Outlet Stores.  Syratech shall submit a list of proposed Closeout Customers to
VEW by August 30th of each Contract Year during the Term commencing with Year
One and VEW shall approve or disapprove such list of proposed Closeout Customers
by September 30th of such Contract Year.

 

(h)                                 “Closeout Licensed Property” means only
those items of Licensed Property approved in advance in writing by VEW for sale
and distribution to Closeout Customers.

 

(i)                                     “Contract Year” means a calendar year
(January 1 through December 31) during the Term, provided that the first
Contract Year shall be deemed to commence as of the date of execution of this
Agreement and end on December 31, 2003 (inclusive).

 

(j)                                     “Coop Ad Spend” means the
non-refundable, non-recoupable monies required to be expended by Syratech
pursuant to Paragraph 9(f) from the Advertising Commitment during the Term for
cooperative advertising, marketing and/or promotion of the Licensed Property to
the general public by High-End Stores, including, without limitation, in-store
point-of-sale materials and displays, trade shows and brochures and pamphlets
and any other promotional or collateral material produced by High-End Stores for
dissemination or display directly to retail consumers.

 

(k)                                  “Excess” has the meaning set forth in
Paragraph 9(a).

 

(l)                                     “Exclusive Negotiating Period” has the
meaning set forth in Paragraph 6(b).

 

(m)                               “Foreign Territory” means any territory that
is not included in the Territory and is a recognized geographical nation or
group of nations.

 

(n)                                 “Foreign Territory Proposal” means a written
proposal submitted by Syratech to VEW pursuant to Paragraph 7 that sets forth
proposed terms and conditions

 

2

--------------------------------------------------------------------------------


 

for VEW to license Syratech the exclusive right to exploit the Licensed Property
in a Foreign Territory and that includes, without limitation, a proposed sales
plan for the Licensed Property in the applicable Foreign Territory for the Term
that (i) is consistent in all respects with the prestige luxury status of the
Vera Wang brand; and (ii) establishes that, if the Licensed Property is
exploited in the applicable Foreign Territory pursuant to such sales plan, sales
of the Licensed Property in the applicable Foreign Territory will exceed a
threshold minimum amount to be mutually agreed to in good faith by the Parties.

 

(o)                                 “Guaranteed Minimum Royalty” means a
guaranteed non-returnable royalty payment by Syratech to VEW as set forth in
Paragraph 5(a).  The Guaranteed Minimum Royalty shall be recoupable by Syratech
as set forth in Paragraph 5(c).

 

(p)                                 “High-End Stores” means only the first class
department stores, first class retail stores and first class boutiques that (i)
carry products substantially similar to the Licensed Articles that are sold by
or on behalf of other prestige luxury brands and (ii) are approved by VEW in
advance in writing.  By way of illustration only, and without limitation,
High-End Stores may include Federated Department Stores, Marshall Fields, Dayton
and Hudson, Bed, Bath & Beyond, Saks Fifth Avenue, Neiman Marcus and Fortunoff. 
Syratech shall submit a list of proposed High-End Stores to VEW by August 30th
of each Contract Year during the Term commencing with Year One and VEW shall
approve or disapprove such list of proposed High-End Stores by September 30th of
such Contract Year.  High-End Stores do not include discounters or mass
distributors that sell consumer products (which may, from time to time, include
prestige luxury consumer goods) at prices below their suggested retail prices in
the regular course of business.  By way of illustration only, existing
discounters and/or mass distributors currently include, without limitation,
Target, K-Mart, Sears, J.C. Penney, Costco and Wal-Mart.

 

(q)                                 “Insurance” has the meaning set forth in
Paragraph 17.

 

(r)                                    “Internet Rights” has the meaning set
forth in Paragraph 2(d).

 

(s)                                  “Launch” means the advertising, marketing
and promotional activities specifically in connection with the initial launch of
the Licensed Property, including, without limitation, advertising campaigns and
special events.

 

3

--------------------------------------------------------------------------------


 

(t)                                    “Launch Budget” means the monies required
to be expended by Syratech pursuant to Paragraph 9(h) in the amount of up to
Twenty Five Thousand Dollars ($25,000); except that VEW may expend some or all
of the Launch Budget to the extent mutually agreed by the Parties in a separate
writing pursuant to Paragraph 9(h).

 

(u)                                 “Licensed Articles” means only items within
the product categories set forth in Schedule A attached hereto and incorporated
herein by this reference, as such Schedule A may be amended from time to time
pursuant to a written agreement executed by the Parties.

 

(v)                                 “Licensed Property” means the Licensed
Articles on or in which the Trademarks are incorporated.

 

(w)                               “License Fee” has the meaning set forth in
Paragraph 3.

 

(x)                                   “Manufacturer” has the meaning set forth
in Paragraph 11(g).

 

(y)                                 “Material” has the meaning set forth in
Paragraph 16(a).

 

(z)                                   “Net Wholesale Sales” means all
consideration received by and/or credited to the account of Syratech (and/or any
of its affiliated or related entities) in respect of each unit of the Licensed
Property, including, without limitation, Closeout Licensed Property, if any,
sold in the Territory, less only the following amounts:

 

(i)                                     refunded amounts actually paid by
Syratech to retail purchasers (i.e., High-End Stores) of the Licensed Property
from Syratech for returns thereof, and any cash or other discounts or rebates or
returns given or granted by Syratech in respect of the Licensed Property, or
taken by retailers, including, without limitation, cooperative advertising;

 

(ii)                                  all actual, reasonable freight charges
paid to third parties applicable to (A) such sales of the Licensed Property that
were actually billed to and paid by the retail purchasers (i.e., High-End
Stores) of such Licensed Property from Syratech and (B) such sales of the
Closeout Licensed Property that were actually billed to and paid by Closeout
Customers of such Closeout Licensed

 

4

--------------------------------------------------------------------------------


 

Property from Syratech, if any, in either case solely if and as set forth on the
invoices to such retail purchasers or Closeout Customers, as applicable; and

 

(iii)                               actual sales and excise taxes applicable to
sales of the Licensed Property, including, without limitation, Closeout Licensed
Property, if any, that were (A) incurred during the Accounting Period that such
units of the Licensed Property and/or Closeout Licensed Property, if any, were
sold, (B) validly and mandatorily paid to legitimate government entities with
jurisdiction over such sales of the Licensed Property or Closeout Licensed
Property, if any, pursuant to applicable laws and (C) actually billed to and
paid by the retail purchasers (i.e., High-End Stores) of such Licensed Property
from Syratech and actually billed to and paid by Closeout Customers of such
Closeout Licensed Property from Syratech, if any, in either case solely if and
as set forth on the invoices to such retail purchasers or Closeout Customers, as
applicable.

 

In no event may the amounts described in sub-clause (i) above equal more than
fifteen percent (15%) of all consideration received by and/or credited to the
account of Syratech (and/or any of its affiliated or related entities) in
respect of each unit of the Licensed Property, including, without limitation,
Closeout Licensed Property, if any, sold in the Territory.

 

(aa)                            “Packaging Budget” means the monies required to
be expended by Syratech in connection with the designing and prototyping of the
Licensed Property pursuant to Paragraph 9(i) in the amount of up to Twenty Five
Thousand Dollars ($25,000).

 

(bb)                          “Party” means either VEW or Syratech individually,
and “Parties” means VEW and Syratech collectively.

 

(cc)                            “Personal Appearances” means appearances on and
at mutually agreed dates, times and places for mutually agreed promotional
purposes and/or mutually agreed special events (including, without limitation,
in-store, television and/or press appearances) relating to the Licensed
Property.

 

5

--------------------------------------------------------------------------------


 

(dd)                          “Photography/Production/Media Budget” means the
non-refundable, non-recoupable monies required to be expended by Syratech
pursuant to Paragraph 9(g) from the Advertising Commitment during the Term in
connection with photography, production and media, including, without
limitation, the following:

 

(i)                                     Photography costs and expenses (e.g.,
(A) photographer’s and photographer assistants’ fees, (B) film and processing
costs, (C) equipment and lighting costs, (D) studio rental fees and expenses,
(E) production expenses (including, without limitation, transportation, parking
and miscellaneous), (F) prop stylists and prop stylist assistants, (G) props,
backgrounds and other supplies, (H) other stylists and other stylist assistants,
(I) models, and (J) agency fees and commissions);

 

(ii)                                  Production costs and expenses (e.g., (A)
scanning and retouching of images, (B) print and film supervision, (C) stripping
and mechanicals, (D) press proofs, (E) media run-of-book (making images
print-ready) and (F) agency fees and commissions); and

 

(iii)                               Media costs and expenses (e.g., the costs of
media buys, the prices of which may reflect market rates as determined by the
publications in which media is purchased, including, without limitation,
fashion, so-called “shelter” and/or other consumer publications).

 

(ee)                            “Portfolio Fee” means the non-refundable,
non-recoupable fee required to be paid by Syratech to VEW pursuant to Paragraph
9(b) during the Term to be used by VEW in its discretion in connection with
advertising and promotion of the Vera Wang brand as a prestige luxury brand,
which advertising and promotion may include, without limitation, master branding
campaigns, fashion events or shows, charity events and/or promotions on websites
(it being acknowledged and agreed that any promotion of the Licensed Products on
the VEW website, other than the general promotion of the Licensed Products with
other VEW products on the VEW website, if any, shall be in VEW’s discretion and
shall require the payment of additional fees by Syratech to be negotiated in
good faith by the Parties).

 

6

--------------------------------------------------------------------------------


 

(ff)                                “PR Expenses” means the actual fee required
to be paid by Syratech to VEW pursuant to Paragraph 9(d) during the Term to be
used by VEW in its discretion in connection with its public relations
activities, including, without limitation, the costs of press kits, special
promotional events, etc.

 

(gg)                          “PR Fee” means the non-refundable, non-recoupable
expenses required to be paid by Syratech to VEW pursuant to Paragraph 9(c)
during the Term to be used by VEW in its discretion in connection with VEW’s
public relations overhead, personnel and expenses allocated or otherwise related
to the Licensed Property, including, without limitation, travel, accommodations
and costs incurred in connection with public relation materials and events.

 

(hh)                          “Rights” has the meaning set forth in Paragraph
16(b).

 

(ii)                                  “Royalty” has the meaning set forth in
Paragraph 4(b).

 

(jj)                                  “Seasonal Items” has the meaning set forth
in Paragraph 13(g).

 

(kk)                            “Sell-Off Period” means the period commencing on
the date this Agreement is terminated and ending on the date that is twelve (12)
months thereafter.

 

(ll)                                  “Shortfall” means the amount by which the
Royalties for a Contract Year fall short of the Guaranteed Minimum Royalty for
such Contract Year.

 

(mm)                      “Start Date” has the meaning set forth in Paragraph
6(b).

 

(nn)                          “Surplus” means the amount by which Royalties for
a Contract Year exceed the Guaranteed Minimum Royalty for such Contract Year.

 

(oo)                          “Syratech” has the meaning set forth in the
introductory paragraph above.

 

(pp)                          “Syratech Covered Claim” has the meaning set forth
in Paragraph 20(a).

 

(qq)                          “Syratech Material” has the meaning set forth in
Paragraph 16(c).

 

(rr)                                “Targeted Amounts” has the meaning set forth
in Paragraph 9(j).

 

7

--------------------------------------------------------------------------------


 

(ss)                            “Term” has the meaning set forth in Paragraph 6.

 

(tt)                                “Territory” means the United States, Canada
and the United Kingdom and each of their respective territories, commonwealths
and possessions; provided that with respect to the United Kingdom, the rights
granted hereunder to Syratech must be exploited by the start of the 2005
Contract Year or the United Kingdom will become a Foreign Territory as defined
in Paragraph 1(m) above and shall be subject to the provisions of Paragraph 7
below.

 

(uu)                          “Tooling” has the meaning set forth in Paragraph
16(a).

 

(vv)                          “Trademarks” means (i) only those trademarks
incorporating the name “Vera Wang”, and such variations and stylized forms
thereof, that are designated and/or approved by VEW in its sole discretion
pursuant to Paragraph 11 or otherwise and (ii) all trademarks created or
commercially exploited in connection with the Licensed Property other than to
the extent such trademarks incorporate the mark “Syratech” or any mark owned by
Syratech.  As of the date of this Agreement, the Trademarks include the marks
“Vera Wang”, “Vera Wang Luxe” and the “VW” (or the stylized form thereof).

 

(ww)                      “VEW” has the meaning set forth in the introductory
paragraph above.

 

(xx)                              “VEW Competitor” has the meaning set forth in
Paragraph 13(e).

 

(yy)                          “VEW Covered Claim” has the meaning set forth in
Paragraph 20(b).

 

(zz)                              “VEW Licensed Names” has the meaning set forth
in Paragraph 13(b).

 

(aaa)                      “Year One” means the period commencing upon execution
of this Agreement and ending December 31, 2003.

 

(bbb)                   “Year Two” means the period commencing January 1, 2004
and ending December 31, 2004.

 

(ccc)                      “Year Three” means the period commencing January 1,
2005 and ending December 31, 2005.

 

8

--------------------------------------------------------------------------------


 

(ddd)                   “Year Four” means the period commencing January 1, 2006
and ending December 31, 2006.

 

(eee)                      “Year Five” means the period commencing January 1,
2007 and ending December 31, 2007.

 

(fff)                            “Year Six” means the period commencing January
1, 2008 and ending December 31, 2008.

 

2.                                      License.

 

(a)                                  Subject to all the terms and conditions of
this Agreement and Syratech’s full performance of all its material obligations
in accordance therewith, VEW licenses to Syratech and its wholly-owned
subsidiaries the limited exclusive right to use the Trademarks throughout the
Territory solely during the Term solely to (i) design, develop and manufacture
the Licensed Articles and the Licensed Property; (ii) distribute and sell the
Licensed Property to High-End Stores, and the Closeout Licensed Property to
Closeout Customers subject to Paragraph 13(f) below, and (iii) advertise and
promote the Licensed Property.  Syratech shall have no right to, and shall not,
use or otherwise exploit the Licensed Articles, the Trademarks and/or the
Licensed Property in any manner other than as expressly authorized herein.

 

(b)                                 Syratech shall use all commercially
reasonable efforts to exploit the rights licensed hereunder and to sell the
maximum quantity of the Licensed Property in the Territory during the Term, in
all cases in accordance with this Agreement and consistent with the highest
business and quality standards and the prestige luxury status of the Vera Wang
brand.  Without limitation of the foregoing, the Parties acknowledge and agree
that it is of the essence of this Agreement that (i) Syratech commence
distributing and selling the Licensed Property to High-End Stores in the
Territory not later than Fall 2004 (it being acknowledged by the Parties that
they shall use all commercially reasonable efforts to commence selling and
distributing the Licensed Property hereunder in Spring 2004) and (ii) Syratech,
during each Contract Year, distribute and sell in the Territory the number of
collections of the Licensed Property set forth on Schedule B attached hereto and
incorporated herein by this reference.

 

(c)                                  The Parties acknowledge and agree that the
Licensed Articles only include, and Syratech shall only have the right to use
the Trademarks in, the items in the

 

9

--------------------------------------------------------------------------------


 

product categories set forth on Schedule A.  All rights not expressly licensed
by VEW to Syratech pursuant to this Agreement are hereby reserved exclusively to
VEW for its use and disposition in its sole discretion in any manner throughout
the universe in perpetuity in any and all languages, formats and media whether
now or hereafter known or existing, with no obligation whatsoever (financial,
legal or otherwise) to Syratech or any third party. Nothing in this Agreement
shall in any way restrict VEW or any third party authorized by VEW from
(i) designing, developing, manufacturing, distributing, selling or otherwise
exploiting rights in the product categories that are set forth on Schedule A,
other than in the materials expressly described on Schedule A, or in any product
categories that are not set forth on Schedule A, anywhere in the world at
anytime; (ii) using or authorizing the use of accents of any materials contained
in the Licensed Articles (e.g., silver, and/or any other precious or
non-precious metals) in items in the non-exclusive product categories that are
set forth on Schedule A (by way of illustration only, and without limitation,
VEW may itself sell and distribute, or license a third party to sell and
distribute, a silver lipped crystal decanter, etc.); (iii) using or authorizing
the use of any materials contained in the Licensed Articles (e.g., silver,
and/or any other precious or non-precious metals) in connection with any product
categories not set forth on Schedule A; and/or (iv) using or authorizing the use
of the Trademarks and/or any other VEW trademarks in any way other than in
connection with the Licensed Property.

 

(d)                                 In addition to the foregoing, during the
Term, Syratech shall have the right to advertise, promote, market, sell and
distribute the Licensed Property via the Internet (the “Internet Rights”);
provided that the Internet Rights shall only be exercised in connection with
internet websites that (i) sell products substantially similar to the Licensed
Articles that are sold by or on behalf of other prestige luxury brands
(including, without limitation, vivre.com, macys.com, bloomingdales.com,
rosssimon.com, saksfifthavenue.com and eluxury.com)  and (ii) are specifically
approved in each instance by VEW in advance in writing (which approval may be
withdrawn upon thirty (30) days prior notice).  In any event, the Internet
Rights shall not be exercised unless and until Syratech obtains written
agreements in advance from the parties that own or control such internet
websites pursuant to which such parties agree that the manner in which items of
the Licensed Property are displayed and promoted on such websites shall be
subject to the prior written approval of VEW.  Notwithstanding any contrary
provision of this Agreement, the Parties acknowledge and agree that, due to the
global nature of internet access, Syratech’s Internet Rights are non-exclusive;
provided that if VEW determines (in its reasonable discretion) that internet
technology is such that access to the internet can be restricted on a
territory-by-territory basis at no cost and expense to VEW, then

 

10

--------------------------------------------------------------------------------


 

Syratech shall have exclusive Internet Rights in the Territory. It is
acknowledged and agreed that during the Term, VEW shall not itself sell or
distribute the Licensed Property via the internet other than on the VEW website;
provided that the foregoing shall not prohibit VEW from granting Internet Rights
to a third party licensee in any Foreign Territory on a non-exclusive basis
(unless access to the internet can be restricted on a territory-by-territory
basis in accordance with the immediately preceding sentence, in which case such
Internet Rights may be exclusive), it being acknowledged and agreed that such
Internet Rights shall in no event include the right to use the mark “Syratech”
or any mark owned by Syratech.

 

3.                                      License Fee.

 

In consideration for all rights licensed herein during the Term by VEW to
Syratech, Syratech shall pay VEW a one-time, non-refundable, non-recoupable
license fee in the amount of Fifty Thousand Dollars ($50,000) (the “License
Fee”) simultaneously upon execution of this Agreement.

 

4.                                      Royalties.

 

(a)                                  Subject to Paragraph 4(b) below, Syratech
shall pay VEW the following non-refundable royalties with respect to sales of
the Licensed Property as follows:

 

(i)                                     With respect to any and all Net
Wholesale Sales of the Licensed Property to High-End Stores and Net Wholesale
Sales of the Closeout Licensed Property to Closeout Customers, if any, a sales
royalty in the amount of six and three-tenths percent (6.3%) of such Net
Wholesale Sales.

 

(ii)                                  Notwithstanding anything to the contrary
in Paragraph 4(a)(i) above, with respect to those cumulative Net Wholesale Sales
of the Licensed Property to High-End Stores and Net Wholesale Sales of the
Closeout Licensed Property to Closeout Customers, if any, during the Term that
are in excess of Twenty Million Dollars ($20,000,000), the sales royalty shall
be in the amount of nine and three-tenths percent (9.3%) of such Net Wholesale
Sales.

 

11

--------------------------------------------------------------------------------


 

(b)                                 The royalties and fees payable to VEW
pursuant to clauses (i) and (ii) of Paragraph 4(a) above may be referred to
herein collectively as the “Royalty”.

 

5.                                      Guaranteed Minimum Royalty.

 

(a)                                  During the Term, Syratech shall pay VEW a
Guaranteed Minimum Royalty, payable as follows:

 

(i)                                     Two Hundred Fifty Thousand Dollars
($250,000) in Year One payable as follows:  Eighty Three Thousand Three Hundred
Thirty Three Dollars and Thirty Four Cents ($83,333.34) on or before April
1, 2003 and Eighty Three Thousand Three Hundred Thirty Three Dollars and Thirty
Three Cents ($83,333.33) on or before each of July 1, 2003 and October 1, 2003;

 

(ii)                                  Two Hundred Seventy-Five Thousand Dollars
($275,000) in Year Two payable in equal calendar quarterly payments of
Sixty-Eight Thousand Seven Hundred Fifty Dollars ($68,750) each on or before
January 1, 2004, April 1, 2004, July 1, 2004, and October 1, 2004;

 

(iii)                               Three Hundred Fifty Thousand Dollars
($350,000) in Year Three payable in equal calendar quarterly payments of
Eighty-Seven Thousand Five Hundred Dollars ($87,500) each on or before January
1, 2005, April 1, 2005, July 1, 2005, and October 1, 2005;

 

(iv)                              Four Hundred Thousand Dollars ($400,000) in
Year Four payable in equal calendar quarterly payments of One Hundred Thousand
Dollars ($100,000) each on or before January 1, 2006, April 1, 2006, July 1,
2006, and October 1, 2006;

 

(v)                                 Four Hundred Thousand Dollars ($400,000) in
Year Five payable in equal calendar quarterly payments of One Hundred Thousand
Dollars ($100,000) each on or before January 1, 2007, April 1, 2007, July 1,
2007, and October 1, 2007; and

 

12

--------------------------------------------------------------------------------


 

(vi)                              Five Hundred Thousand Dollars ($500,000) in
Year Six payable in equal calendar quarterly payments of One Hundred Twenty-Five
Thousand Dollars ($125,000) each on or before January 1, 2008, April 1, 2008,
July 1, 2008, and October 1, 2008;

 

(b)                                 If the Royalties for Year One are less than
the Guaranteed Minimum Royalty for Year One, Syratech may credit the Shortfall
for Year One against Royalties for Year Two solely to the extent (if any) that
the Royalties for Year Two exceed the Guaranteed Minimum Royalty for Year Two. 
If the Shortfall in Year One is greater than the Surplus (if any) in Year Two,
or if there is instead a Shortfall in Year Two, Syratech may credit the
remaining Shortfall from Year One (or the entire Shortfall from Year One if
there is a Shortfall in Year Two) against the Surplus (if any) in Year Three. 
If there is still a Shortfall from Year One remaining after crediting such
Shortfall against the Surplus (if any) in Year Three, or if there is a Shortfall
in Year Three, Syratech may credit the remaining Shortfall from Year One (or the
entire Shortfall from Year One if there is a Shortfall in Year Three) against
the Surplus (if any) in Year Four.  If there is a Shortfall in Year Two,
Syratech may credit the Shortfall from Year Two in an amount not to exceed
Seventy Five Thousand Dollars ($75,000) against the Surplus (if any) in Year
Three.  For all Contract Years after Year Four, Syratech shall not be entitled
to carry forward any such Shortfall and Syratech shall only be entitled to
recoup the portion of the Guaranteed Minimum Royalty paid to VEW during any such
subsequent Contract Year by crediting such portion of the Guaranteed Minimum
Royalty solely against Royalties payable to VEW in the same Contract Year.

 

6.                                      Term.

 

(a)                                  Subject to all the terms and conditions of
this Agreement and Syratech’s full performance of all of its material
obligations in accordance therewith, and subject to any and all rights of
termination available to VEW and/or Syratech at law or in equity, the term of
this Agreement shall commence as of the date of execution of this Agreement and
shall terminate on December 31, 2008 unless terminated earlier pursuant to this
Agreement (the “Term”).

 

(b)                                 From the date that is twelve (12) months
prior to the expiration of the Term (the “Start Date”), the Parties shall have a
period of ninety (90) days (the “Exclusive Negotiating Period”) to negotiate in
good faith with respect to the extension of this Agreement beyond the Term.  If
prior to the Start Date either Party notifies the

 

13

--------------------------------------------------------------------------------


 

other Party that it does not desire to negotiate for the extension of this
Agreement beyond the Term or if during the Exclusive Negotiating Period (i)
either Party decides to terminate such negotiations and/or (ii) the Parties do
not enter  a final binding written agreement with respect to such an extension,
then this Agreement shall terminate at the end of the Term and neither Party
shall have any further obligation to the other whatsoever (financial, legal or
otherwise), other than as expressly set forth herein.

 

7.                                      Territory; Foreign Territories.

 

(a)                                  Subject to all the terms and conditions of
this Agreement and Syratech’s full performance of all of its material
obligations in accordance therewith, Syratech shall have the exclusive right to
exploit the Licensed Property in the Territory.

 

(b)                                 Subject to all the terms and conditions of
this Agreement and Syratech’s full performance of all of its material
obligations in accordance therewith, Syratech may seek to obtain the right to
exploit the Licensed Property in any Foreign Territory during the Term (provided
that VEW has not theretofore granted a third party the right to exploit the
Licensed Property in any such Foreign Territory in accordance with Paragraphs
7(c) or 7(d) below) solely in accordance with the following provisions:

 

(i)                                     Syratech may at any time provide VEW
with written notice of its desire to submit to VEW a Foreign Territory Proposal
with respect to any Foreign Territory for which Syratech desires to obtain the
exclusive license to exploit the Licensed Property.  If VEW fails to notify
Syratech in writing within fifteen (15) days after receiving Syratech’s notice,
or if VEW notifies Syratech in writing that it does not desire to license
Syratech the exclusive right to exploit the Licensed Property in any Foreign
Territory set forth in Syratech’s notice, then Syratech shall have no right
whatsoever to exploit the Licensed Property in the applicable Foreign Territory;
provided that VEW’s right to exploit the Licensed Property in the applicable
Foreign Territory shall remain subject to Paragraphs 7(c) and 7(d) below.

 

(ii)                                  If VEW notifies Syratech in writing that
it agrees to negotiate with Syratech with respect to any Foreign Territory set
forth in Syratech’s notice to VEW pursuant to clause (i) above, then

 

14

--------------------------------------------------------------------------------


 

Syratech shall submit a Foreign Territory Proposal to VEW with respect to each
such Foreign Territory within thirty (30) days after VEW’s notice to Syratech. 
If Syratech fails to submit a Foreign Territory Proposal to VEW pursuant to this
clause (ii), then Syratech shall have no right whatsoever to exploit the
Licensed Property in the applicable Foreign Territory, and VEW shall be free to
solicit, negotiate and/or enter any agreement with any third party with respect
to such Foreign Territory in its sole discretion without any obligation
whatsoever (financial, legal or otherwise) to Syratech or any other party.

 

(iii)                               If Syratech submits a Foreign Territory
Proposal to VEW pursuant to clause (ii) above, the Parties shall negotiate
exclusively in good faith with respect thereto for up to sixty (60) days after
VEW’s receipt thereof.  If at any time during such sixty (60) day period the
Parties agree to terminate such negotiations and/or if the Parties do not enter
a final binding written agreement within such sixty (60) day period, then
Syratech shall have no right whatsoever to exploit the Licensed Property in the
applicable Foreign Territory.  If VEW thereafter receives a written proposal
from a third party setting forth terms and conditions for a license to exploit
the Licensed Articles in the Foreign Territory for which Syratech previously
submitted a Foreign Territory Proposal, VEW shall so notify Syratech and
Syratech shall have the right to negotiate on a non-exclusive basis with VEW in
good faith with respect to the terms and conditions for a license to exploit the
Licensed Articles in such Foreign Territory.  It is expressly acknowledged and
agreed that unless the Parties reach and enter an agreement with respect to such
terms and conditions for such Foreign Territory, VEW shall have the right to
license to third parties the rights to exploit the Licensed Articles in such
Foreign Territory without any further obligation to Syratech or any third
parties deriving rights from Syratech whatsoever (financial, legal or
otherwise).

 

(c)                                  Subject to all the terms and conditions of
this Agreement and Syratech’s full performance of all of its material
obligations in accordance therewith, if VEW desires to exploit the Licensed
Articles in any Foreign Territory and Syratech does not already

 

15

--------------------------------------------------------------------------------


 

have a license from VEW to exploit the Licensed Articles therein, VEW shall so
notify Syratech and Syratech shall have the right to negotiate exclusively with
VEW in good faith for up to sixty (60) days after Syratech’s receipt of such
notice with respect to the terms and conditions for a license to exploit the
Licensed Articles in such Foreign Territory.  If at any time during such sixty
(60) day period the Parties agree to terminate such negotiations and/or if the
Parties do not enter a final binding written agreement within such sixty (60)
day period, then Syratech shall have no right whatsoever to exploit the Licensed
Articles in the applicable Foreign Territory.  If VEW thereafter receives a
written proposal from a third party setting forth terms and conditions for a
license to exploit the Licensed Articles in such Foreign Territory, VEW shall so
notify Syratech and Syratech shall have the right to negotiate on a
non-exclusive basis with VEW in good faith with respect to the terms and
conditions for a license to exploit the Licensed Articles in such Foreign
Territory.  It is expressly acknowledged and agreed that unless the Parties
reach and enter an agreement with respect to such terms and conditions for such
Foreign Territory, VEW shall have the right to license to third parties the
rights to exploit the Licensed Articles in such Foreign Territory without any
further obligation to Syratech or any third parties deriving rights from
Syratech whatsoever (financial, legal or otherwise).

 

(d)                                 Subject to all the terms and conditions of
this Agreement and Syratech’s full performance of all of its material
obligations in accordance therewith, if VEW receives a written proposal from a
third party setting forth terms and conditions for a license to exploit the
Licensed Articles in any Foreign Territory and Syratech does not already have a
license to exploit the Licensed Articles therein (and Syratech has not
previously failed to submit a Foreign Territory Proposal for such Foreign
Territory in accordance with Paragraph 7(b)(ii) above), VEW shall notify
Syratech and Syratech shall have the right to negotiate on a non-exclusive basis
with VEW in good faith with respect to the terms and conditions for a license to
exploit the Licensed Articles in such Foreign Territory.  It is expressly
acknowledged and agreed that unless the Parties reach and enter an agreement
with respect to such terms and conditions for such Foreign Territory, VEW shall
have the right to license to third parties the rights to exploit the Licensed
Articles in such Foreign Territory without any further obligation to Syratech or
any third parties deriving rights from Syratech whatsoever (financial, legal or
otherwise).

 

(e)                                  Notwithstanding any contrary provisions of
this Agreement, Syratech shall have no right to distribute, sell, advertise,
promote and/or otherwise exploit the Licensed Property or any rights therein in
any Foreign Territory unless and until expressly authorized in advance in
writing by VEW and solely in accordance with this Paragraph 7.

 

16

--------------------------------------------------------------------------------


 

The Parties intend that, except to the extent they otherwise agree in writing,
any final agreement entered into by the Parties in connection with the
authorized exploitation of the Licensed Property in any Foreign Territory by or
on behalf of Syratech shall be subject to all the same terms and conditions of
this Agreement applicable to the authorized exploitation in the Territory,
including, without limitation, VEW’s approvals set forth in Paragraph 11 and the
Royalty payments provided for in Paragraph 4; provided that Net Wholesale Sales
of the Licensed Property in any such Foreign Territory shall not be applied
towards Syratech’s recoupment of any Guaranteed Minimum Royalty. 
Notwithstanding the provisions of Paragraphs 7(b)(iii) and 7(c) above, if
Syratech submits a Foreign Territory Proposal to VEW for Japan, or if VEW
desires to exploit the Licensed Articles in Japan, any negotiation between
Syratech and VEW for such Foreign Territory shall be non-exclusive and shall not
be required to be for a specific period of time.

 

8.                                      Payments/Statements.

 

(a)                                  On a calendar quarterly basis, within
forty-five (45) days after the end of each Accounting Period, Syratech shall
deliver to VEW the Royalty due VEW for such Accounting Period, together with a
written statement which shall be certified as accurate by an authorized Syratech
officer and shall set forth, in line itemized detail (by product category,
style, retailer, country and/or other recognized geographical nation and/or
group of nations), Net Wholesale Sales of the Licensed Property with respect to
the relevant Accounting Period and on a year-to-date basis and all information
relevant to the calculation thereof, including, without limitation, Syratech’s
actual sales of the Licensed Property, the actual prices charged by Syratech for
each unit thereof, actual returns of such units and the Royalty due VEW in
respect of such sales, as well as such substantiating documentation as may be
reasonably requested by VEW, in form and substance satisfactory to VEW.  Such
statements shall be furnished to VEW whether or not any Royalties are payable
with respect to the relevant Accounting Period.  In addition to the foregoing,
Syratech shall provide VEW with monthly statements of Net Wholesale Sales of the
Licensed Property not later than fifteen (15) days following the end of the
month to which such statement relates.

 

(b)                                 All payments hereunder shall be made in
United States dollars.  Payments based on Net Wholesale Sales of the Licensed
Property denominated in a currency other than United States dollars shall be
converted to United States dollars at the New York foreign exchange selling rate
as published in the Wall Street Journal (or comparable

 

17

--------------------------------------------------------------------------------


 

source in the event the Wall Street Journal ceases to exist or fails to publish
such exchange rate) on the last business day of each Accounting Period in which
such Net Wholesale Sales occur.

 

(c)                                  Interest at the rate of the overnight prime
rate of Citibank in New York, New York, in effect on the date any payment is due
hereunder plus three (3) percentage points, shall accrue from and after such
date on any amount due but not paid to VEW until the date of actual payment by
Syratech.  Such interest shall be calculated daily at the aforesaid rate until
payment is made by Syratech.  The payment of such interest in accordance with
the terms hereof is in addition to all other remedies available to VEW in the
event of a default or termination.

 

(d)                                 Syratech shall maintain complete and
accurate records of sales and returns of the Licensed Property, third party
agreements and/or other documents relating to the Licensed Property and the
exercise of any rights licensed pursuant to this Agreement, Royalty computations
and payment statements.  All statements rendered by Syratech shall be
conclusively binding upon VEW unless VEW objects in writing within two (2) years
from the date such statement is received by VEW.

 

(e)                                  During the Term and for four (4) years
thereafter, VEW may, at its own expense, audit Syratech’s books, records,
agreements and other documents relating to this Agreement and/or the exercise of
any rights or performance of any obligations hereunder, including, without
limitation, to verify amounts expended and/or consideration received.  VEW may
initiate such audit only by giving notice to Syratech at least thirty (30) days
prior to the date VEW intends to commence VEW’s audit.  VEW’s audit may be
conducted only during regular business hours at such place(s) where Syratech
regularly keeps the books, records, agreements and other documents to be
examined and such audit shall not unreasonably disrupt Syratech’s business
activities at such location.  VEW shall only be entitled to conduct one (1)
audit during each one (1) year period.  After rendering a report to VEW, VEW’s
auditor will review his written finding with a member of Syratech’s finance
staff designated by Syratech so as to attempt to remedy any factual errors and
clarify issues that may have resulted from misunderstanding.  If a discrepancy
in VEW’s favor is discovered after the review of the auditor’s findings by VEW,
Syratech shall immediately pay to VEW the full amount of such discrepancy, and
if the amount of such discrepancy is greater than five percent (5%) of any
amount paid or required to have been paid to VEW, Syratech shall, together with
such payment, also

 

18

--------------------------------------------------------------------------------


 

reimburse VEW for VEW’s actual costs of conducting the audit that disclosed such
discrepancy, up to a maximum of Ten Thousand Dollars ($10,000).

 

9.                                      Marketing.

 

(a)                                  Minimum Advertising Commitment.  Subject to
Paragraphs 9(b), 9(c), 9(d), 9(e), 9(g), 9(h), 9(i), 9(j), 9(k) and 9(l),
Syratech shall expend the Advertising Commitment for the Term as follows:

 

(i)                                     In an amount to be determined by the
Parties in accordance with the terms of this Agreement, but in no event less
than One Hundred Twelve Thousand Five Hundred Dollars ($112,500) in Year One
(unless the Packaging Budget is expended in Year Two in accordance with
Paragraph 9(i) below);

 

(ii)                                  One Million Dollars ($1,000,000) in Year
Two;

 

(iii)                               One Million Dollars ($1,000,000) in Year
Three;

 

(iv)                              One Million Dollars ($1,000,000) in Year Four;

 

(iv)                              One Million Dollars ($1,000,000) in Year Five;
and

 

(v)                                 One Million Dollars ($1,000,000) in Year
Six.

 

Notwithstanding the foregoing, the Advertising Commitment shall equal, and
Syratech shall expend, the greater of One Million Dollars ($1,000,000) or three
and one-quarter percent (3.25%) of Net Wholesale Sales each Contract Year
beginning with Year Two; provided, however, that if three and one-quarter
percent (3.25%) of Net Wholesale Sales for such Contract Year exceeds One
Million Dollars ($1,000,000), then Syratech shall expend such excess amount (the
“Excess”) during the immediately subsequent Contract Year as part of the
Advertising Commitment for such subsequent Contract Year set forth above.  For
example and for the avoidance of doubt, if three and one-quarter percent (3.25%)
of Net Wholesale Sales at the end of Year Two equals One Million One Hundred
Thousand Dollars ($1,100,000) then Syratech shall expend an additional One
Hundred Thousand Dollars ($100,000) as the Advertising Commitment in Year Three
for a total Advertising Commitment in Year Three of One Million One Hundred
Thousand Dollars

 

19

--------------------------------------------------------------------------------


 

($1,100,000).  If at the end of Year Six there is an Excess, and the Parties
agree to extend the Agreement beyond the Term in accordance with Paragraph 6(b)
above, Syratech shall expend the Excess for Year Six in the first year or
partial year of such extension in addition to and as part of the Advertising
Commitment for such year or partial year.

 

(b)                                 Portfolio Fee.  During the Term Syratech
shall pay VEW a Portfolio Fee as follows:  (i) Fifty Thousand Dollars ($50,000)
in Year One payable as follows: Sixteen Thousand Six Hundred Sixty Six Dollars
and Sixty Seven Cents ($16,666.67) on or before April 1, 2003 and Sixteen
Thousand Six Hundred Sixty Six Dollars and Sixty Six Cents ($16,666.66) on or
before each of July 1, 2003 and October 1, 2003; and (ii) One Hundred Thousand
Dollars ($100,000) for each Contract Year thereafter payable as follows: Twenty
Five Thousand Dollars ($25,000) in equal calendar quarterly payments on or
before January 1, April 1, July 1 and October 1 of each Contract Year.  Syratech
may deduct the Portfolio Fee actually paid to VEW during any Contract Year from
the Advertising Commitment to be expended by Syratech during the same Contract
Year.  VEW shall use reasonable efforts to provide Syratech with up to five (5)
complimentary guest passes to all fashion and/or charity events produced and/or
sponsored by VEW; it being acknowledged and agreed that (i) VEW shall have no
obligation to provide any such guest passes to fashion and/or charity events if
in VEW’s reasonable opinion attendance at such events must be limited (e.g., the
event is solely for fashion magazine editors, etc.); and (ii) in any event VEW’s
failure to provide such guest passes shall not be deemed a breach of this
Agreement.  VEW has the right to acknowledge its licensees as sponsors at any
fashion and/or charity event, at VEW’s discretion.  If VEW chooses to
acknowledge Syratech as a sponsor of any such fashion and/or charity event, VEW
shall acknowledge Syratech as a sponsor of such fashion and/or charity event on
comparable terms as VEW accords any other comparable licensee of VEW sponsoring
such fashion and/or charity event.

 

(c)                                  Public Relations Fee.  During the Term
Syratech shall pay VEW a PR Fee payable as follows:

 

(i)                                     In Year One, Syratech shall pay VEW
Twenty Five Thousand Dollars ($25,000) on July 1, 2003;

 

(ii)                                  In Year Two, Syratech shall pay VEW Fifty
Thousand Dollars ($50,000) in equal calendar quarterly payments of Twelve

 

20

--------------------------------------------------------------------------------


 

Thousand Five Hundred Dollars ($12,500) each on or before January 1, 2004, April
1, 2004, July 1, 2004 and October 1, 2004;

 

(iii)                               In Year Three, Syratech shall pay VEW Fifty
Two Thousand Five Hundred Dollars ($52,500) in equal calendar quarterly payments
of Thirteen Thousand One Hundred Twenty Five Dollars ($13,125) each on or before
January 1, 2005, April 1, 2005, July 1, 2005 and October 1, 2005;

 

(iv)                              In Year Four, Syratech shall pay VEW Fifty
Five Thousand One Hundred Twenty Five Dollars ($55,125) in equal calendar
quarterly payments of Thirteen Thousand Seven Hundred Eighty One Dollars and
Twenty Five Cents ($13,781.25) each on or before January 1, 2006, April 1, 2006,
July 1, 2006 and October 1, 2006;

 

(v)                                 In Year Five, Syratech shall pay VEW Fifty
Seven Thousand Eight Hundred Eighty One Dollars ($57,881) in equal calendar
quarterly payments of Fourteen Thousand Four Hundred Seventy Dollars and Twenty
Five Cents ($14,470.25) each on or before January 1, 2007, April 1, 2007, July
1, 2007 and October 1, 2007; and

 

(vi)                              In Year Six, Syratech shall pay VEW Sixty
Thousand Seven Hundred Seventy Five Dollars ($60,775) in equal calendar
quarterly payments of Fifteen Thousand One Hundred Ninety Three Dollars and
Seventy Five Cents ($15,193.75) each on or before January 1, 2008, April 1,
2008, July 1, 2008 and October 1, 2008.

 

Syratech may deduct the PR Fee actually paid to VEW during any Contract Year
from the Advertising Commitment to be expended by Syratech during the same
Contract Year.

 

(d)                                 Public Relations Expenses.

 

(i)                                     During the Term Syratech shall pay VEW
PR Expenses payable as follows:  In Year One, Syratech shall pay VEW Twelve
Thousand Five Hundred Dollars ($12,500) on July 1, 2003.  For each

 

21

--------------------------------------------------------------------------------


 

Contract Year during the Term thereafter, Syratech shall pay VEW Twenty Five
Thousand Dollars ($25,000) in equal calendar quarterly payments of Six Thousand
Two Hundred Fifty Dollars ($6,250) each on or before January 1, April 1, July 1
and October 1 of each Contract Year.

 

(ii)                                  Upon Syratech’s prior written request at
the end of any Contract Year, VEW shall provide Syratech with reasonable
documentation substantiating the aggregate dollar amount of its expenditures in
connection with public relations activities promoting the Licensed Property
(alone and/or together with other Vera Wang branded products) during such
Contract Year.  VEW shall not use more than Five Thousand Dollars ($5,000) of
the PR Expenses to pay for any single item without Syratech’s prior written
approval.  To the extent such documentation indicates that such expenditures are
less than the PR Expenses actually paid to VEW during such Contract Year,
Syratech shall have the right to credit the difference against the portion of
the Advertising Commitment to be expended by Syratech during the immediately
succeeding Contract Year pursuant to Paragraphs 9(f) and 9(g).   Without
limitation of the foregoing, Syratech may credit the PR Expenses actually paid
to VEW during each Contract Year against the Advertising Commitment to be
expended by Syratech during the same Contract Year.

 

(e)                                  Advertising Expenses.

 

(i)                                     During the Term Syratech shall pay VEW
Advertising Expenses payable as follows:  Beginning with Year Two, for each
Contract Year during the Term, Syratech shall pay VEW Twenty Five Thousand
Dollars ($25,000) in equal calendar quarterly payments of Six Thousand Two
Hundred Fifty Dollars ($6,250) each on or before January 1, April 1, July 1 and
October 1 of each Contract Year.  For the avoidance of doubt the Parties
acknowledge that no Advertising Expenses will be payable to VEW in Year One.

 

22

--------------------------------------------------------------------------------


 

(ii)                                  Upon Syratech’s prior written request at
the end of any Contract Year, VEW shall provide Syratech with reasonable
documentation substantiating the aggregate dollar amount of its expenditures in
connection with advertising and promoting the Licensed Property (alone and/or
together with other Vera Wang branded products) during such Contract Year.  VEW
shall not use more than Five Thousand Dollars ($5,000) of the Advertising
Expenses to pay for any single item without Syratech’s prior written approval. 
To the extent such documentation indicates that such expenditures are less than
the Advertising Expenses actually paid to VEW during such Contract Year,
Syratech shall have the right to credit the difference against the portion of
the Advertising Commitment to be expended by Syratech during the immediately
succeeding Contract Year pursuant to Paragraphs 9(f) and 9(g).   Without
limitation of the foregoing, Syratech may credit the Advertising Expenses
actually paid to VEW during each Contract Year against the Advertising
Commitment to be expended by Syratech during the same Contract Year.

 

(f)                                    Cooperative Advertising.  Subject to
Paragraph 9(j), during the Term Syratech’s Coop Ad Spend shall be a minimum of
Five Percent (5%) of Net Wholesale Sales per year.  The Coop Ad Spend shall be
payable directly by Syratech to High-End Stores that distribute or sell the
Licensed Property to the general public.  Syratech shall cause the High-End
Stores to produce and disseminate to the general public a reasonable amount of
cooperative advertising, marketing and/or promotion of the Licensed Property in
exchange for receiving a portion of the Coop Ad Spend.  Syratech shall (i) use
all commercially reasonable efforts to ensure that such cooperative advertising
is consistent with the high prestige luxury status and first-class quality
associated with the Vera Wang brand and VEW and (ii) require any third party
recipient of any portion of the Coop Ad Spend pursuant to this Paragraph to
immediately withdraw and refrain from any such cooperative advertising in
response to a reasonable and good faith objection to such cooperative
advertising by VEW.  Notwithstanding any contrary provision of this Agreement,
Syratech shall provide VEW with so-called “advertising slicks” of such
cooperative advertising for VEW’s prior written approval with respect to all
aspects of the use and/or exploitation of the Trademark in connection with the
cooperative advertising of the Licensed Property, and Syratech shall use all
commercially reasonable

 

23

--------------------------------------------------------------------------------


 

efforts to cause all retailers of the Licensed Property to use only such
advertising slicks as are mutually approved by the Parties.

 

(g)                                 Photography/Production/Media Budget.  
Subject to Paragraph 9(j), during the Term Syratech shall expend the
Photography/Production/Media Budget as follows: (i) Seven Hundred Seventy Five
Thousand Dollars ($775,000) in Year Two; (ii) Seven Hundred Ninety Seven
Thousand Five Hundred Dollars ($797,500) in Year Three; (iii) Seven Hundred
Ninety Four Thousand Eight Hundred Seventy Five Dollars ($794,875) in Year Four;
(iv) Seven Hundred Ninety Two Thousand One Hundred Nineteen Dollars ($792,119)
in Year Five; and (v) Seven Hundred Eighty Nine Thousand Two Hundred Twenty Five
Dollars ($789,225) in Year Six.  Syratech shall (A actively, regularly and
meaningfully consult with VEW with respect to all expenditures of the
Photography/Production/Media Budget and (B) use the Photography/Production/Media
Budget only to advertise in high-end prestige magazines (such as  InStyle or
Vogue) that are approved by VEW.  Notwithstanding any contrary provision of this
Agreement, any advertising in audio, audio-visual or other media shall be
subject to the mutual approval of the Parties, subject to VEW’s final approval
rights over all creative aspects of any such advertising.  Syratech may credit
the Photography/Production/Media Budget actually expended by Syratech during
each Contract Year in accordance with this Agreement against the Advertising
Commitment to be expended by Syratech during the same Contract Year.

 

(h)                                 Launch Budget.  Syratech shall expend the
Launch Budget solely in connection with the Launch in a manner mutually approved
by the Parties, provided that, in the event the Parties disagree, (i) VEW’s
decision shall control with respect to all creative aspects of the Launch
(including, without limitation, the locations, guest lists, catering and other
matters relating to any event in connection with the Launch), and (ii)
Syratech’s decision shall control with respect to the financial and other
non-creative aspects of such Launch.  The Parties will endeavor in good faith to
reach a compromise if and when the creative and financial aspects conflict with
one another.  The Launch Budget shall be non-refundable and non-recoupable
against Royalties.  Notwithstanding the foregoing, if the Parties mutually agree
that Syratech shall manage some or all of the Launch, all aspects of the Launch
and all expenditures of the Launch Budget shall be subject to VEW’s prior
written approval, not to be unreasonably denied.  Syratech may deduct the Launch
Budget actually paid to VEW during the Contract Year in which the Launch occurs
from the Advertising Commitment to be expended by Syratech during such Contract
Year.

 

24

--------------------------------------------------------------------------------


 

(i)                                     Packaging Budget.  Syratech shall spend
the Packaging Budget during Year One or, solely if mutually agreed to by the
Parties, in Year Two.  If the Packaging Budget is spent in Year One, Syratech
may deduct the Packaging Budget from the Advertising Commitment to be expended
by Syratech in Year One.  If the Packaging Budget is spent in Year Two, Syratech
may not deduct the Packaging Budget from the Advertising Commitment to be
expended by Syratech in Year Two.  All expenditures of the Packaging Budget
shall be subject to the mutual approval of the Parties, provided that, in the
event the Parties disagree, (i) VEW’s decision shall control with respect to all
creative aspects of packaging for the Licensed Property and (ii) Syratech’s
decision shall control with respect to the financial and other non-creative
aspects of such packaging.  The Parties will endeavor in good faith to reach a
compromise if and when the creative and financial aspects conflict with one
another.  Notwithstanding the foregoing, if VEW incurs any costs or expenses in
connection with designing and packaging for the Licensed Property, Syratech
shall reimburse VEW for such actual costs and expenses and may use the Packaging
Budget for such reimbursement.

 

(j)                                     Guidelines and Adjustments. 
Notwithstanding any contrary provision of this Paragraph 9, but provided
Syratech pays VEW the Portfolio Fee, the PR Fee, the PR Expenses and the
Advertising Expenses as required herein, the Parties acknowledge and agree that
the amounts Syratech is required to expend pursuant to Paragraphs 9(f), 9(g),
9(h) and 9(i) (the “Targeted Amounts”) are intended to be guidelines and that
the amounts actually expended pursuant to such clauses may be more or less than
the Targeted Amounts, subject to the following:

 

(i)                                     The Coop Ad Spend during any Contract
Year shall in no event be less than five percent (5%) of the projected Net
Wholesale Sales for such Contract Year;

 

(ii)                                  Any expenditures with respect to the
Photography/Production/Media Budget, the Launch Budget and/or the Packaging
Budget that are materially greater than or less than the applicable Targeted
Amount shall be subject to the mutual approval of the Parties; and

 

(iii)                               Each Contract Year Syratech shall expend the
entire portion of the Advertising Commitment applicable to such Contract Year.

 

25

--------------------------------------------------------------------------------


 

(k)                                  Advertising, Media, Marketing and Public
Relations Plans.

 

(i)                                     The Parties shall collaborate with each
other to (A) create annual advertising budgets and media, marketing and public
relations plans for the Licensed Property (which budgets and plans shall conform
to mutually agreed business standards applicable to the markets for the Licensed
Property in the Territory (and, if applicable, the markets for the Licensed
Property in any Foreign Territory for which VEW licenses Syratech the right to
exploit the Licensed Property pursuant to this Agreement) and be consistent with
the prestige luxury status of the Trademarks) and (B) select outside advertising
and/or public relations agencies to be retained in connection with the
development and/or implementation of such budgets and plans.  In the event the
Parties disagree with respect to the creation, development and/or implementation
of any such budgets and plans, (i) VEW’s decision shall control with respect to
all creative aspects of such budgets and plans, including, without limitation,
the selection of persons actually providing creative services (e.g.,
photographers, artists, copywriters, etc.) and all advertisements and marketing
and public relations materials and events, and (ii) Syratech’s decision shall
control with respect to all the financial and all the other non-creative aspects
of such budgets and plans, including, without limitation, media buys and the
allocation of funds for media production.  The Parties will endeavor in good
faith to reach a compromise if and when the creative and financial aspects
conflict with one another.

 

(ii)                                  (A) All advertising campaigns and all
advertising, marketing, public relations and promotional materials and (B) the
implementation of all advertising campaigns, the placement of all advertisements
and the execution of public relations and promotional events, shall be
consistent with the prestige luxury status of the Trademarks and the Vera Wang
brand, and all creative aspects thereof shall be subject to VEW’s approval.

 

26

--------------------------------------------------------------------------------


 

(l)                                     Creative Services.

 

(i)                                     The advertising agencies to be used to
provide creative services in connection with advertising and promoting the
Licensed Property shall (A) have substantial and meaningful experience providing
creative services in connection with advertising and promoting products sold by
or on behalf of prestige luxury designers and/or brands and (B) be subject to
the mutual approval of the Parties.  Syratech shall bear and be responsible for
all fees, costs and expenses payable or reimbursable to any such advertising
agencies, and, provided that all such fees, costs and expenses are in accordance
with an advertising budget mutually approved by the Parties in accordance with
Paragraph 9(k)(i), Syratech shall be entitled to deduct such fees, costs and
expenses actually paid to such advertising agencies during any Contract Year
(solely to the extent such fees, costs and expenses directly pertain to
advertising and promotion of the Licensed Products) from the Advertising
Commitment to be expended by Syratech during the same Contract Year.

 

(ii)                                  Notwithstanding any contrary provision of
this Agreement the Parties may mutually agree to use VEW’s own in-house creative
services department provide creative services in connection with the creation
and development of advertising and/or promotional materials, including, without
limitation, consumer advertising, product videos, press kits, media purchases
and web-site development and maintenance.  If VEW so chooses to use its own
in-house creative services department, the Parties acknowledge and agree that
(A) Syratech shall pay VEW for all its costs and expenses in connection with
providing services and creating materials hereunder plus a fee of eighteen
percent (18%) of all such costs and expenses and (B) Syratech shall be entitled
to deduct such monies paid to VEW pursuant to this Paragraph 9(l)(ii) during any
Contract Year from the Advertising Commitment to be expended by Syratech during
the same Contract Year.

 

27

--------------------------------------------------------------------------------


 

10.                               Gifts and VEW Purchases; Statement Pieces;
Samples and Prototypes.

 

(a)                                  During each Contract Year of the Term,
Syratech shall provide VEW (at no cost to VEW) with items of the Licensed
Property as and when requested by VEW for VEW’s non-resale use in connection
with gifts for celebrities and the press.  The aggregate costs of the items
provided to VEW pursuant to this Paragraph 10(a) shall not exceed Fifteen
Thousand Dollars ($15,000) per Contract Year based on Syratech’s actual
wholesale price less forty percent (40%) without Syratech’s prior approval.  In
addition, VEW shall have the right to purchase additional items of the Licensed
Property for VEW’s non-resale purposes at prices equal to Syratech’s actual
wholesale price less forty percent (40%).

 

(b)                                 The Parties agree to collaborate in
connection with the design and manufacturing of so-called “inspirational pieces”
to be showcased and used for editorial and promotional purposes.  The number of,
designs and costs of such inspirational pieces shall be subject to the mutual
approval of the Parties.

 

11.                               Approvals and Responsibilities.

 

(a)                                  General.  Except as expressly set forth in
this Agreement (including, without limitation, as set forth in Paragraph 11(b)),
Syratech shall be solely responsible for all obligations (financial, legal and
otherwise) in connection with the design, manufacture, distribution, sale,
advertising, promotion and/or other exploitation of rights in the Licensed
Property.

 

(b)                                 Design and Manufacturing.  VEW and Syratech
shall collaborate with respect to all aspects of merchandising and product
development for the Licensed Property in order to take maximum advantage of each
Party’s expertise, provided that all aspects of the design of the Licensed
Property shall be subject to VEW’s approval, and Syratech shall not manufacture
any pre-production sample, production sample or item of Licensed Property
hereunder without VEW’s approval.  Subject to the immediately preceding
sentence, the design and manufacturing process hereunder with respect to items
of Licensed Property shall be as follows:

 

(i)                                     Designs; Pre-Production Samples.  During
each Contract Year, (A) VEW shall provide Syratech with designs for the Licensed

 

28

--------------------------------------------------------------------------------


 

Property, (B) Syratech shall have the right, but not the obligation, to provide
VEW with its own designs for the Licensed Property for VEW’s approval and (C)
either Party may provide the other Party with suggestions for additions and/or
other changes.  If VEW provides its approval of the design of any item of the
Licensed Property (whether designed by VEW or designed by Syratech in accordance
with this Paragraph 11(b)) Syratech shall produce a pre-production sample of
such item that conforms in all material respects to the design approved by VEW
for such item, and Syratech shall submit such pre-production sample to VEW for
VEW’s approval.

 

(ii)                                  Production Samples; Manufacture.  If VEW
approves the pre-production sample of any item of the Licensed Property,
Syratech shall manufacture a production sample that conforms in all material
respects to the approved pre-production sample for such item and submit such
production sample to VEW for VEW’s approval before proceeding to the large-scale
manufacture, distribution and/or sale of such item of the Licensed Property as
permitted hereunder.  VEW will consider each production sample submitted
hereunder in good faith; provided that VEW is under no obligation to approve any
minimum number of production samples.  If VEW approves a production sample of
any item of the Licensed Property, all units of such item of the Licensed
Property manufactured, distributed, sold and/or otherwise exploited pursuant to
this Agreement shall conform in all material respects to the approved production
sample for such item (i.e. other than incidental changes which do not materially
alter the design).

 

(c)                                  Packaging.  Subject to VEW’s approval and
ownership rights set forth herein, Syratech shall be responsible for all
obligations (financial, legal and otherwise) in connection with designing and
producing the packaging for the Licensed Property.  All aspects of the packaging
materials for the Licensed Property, including, without limitation, the costs
thereof, shall be reasonably consistent with the prestige luxury status of the
VEW brand and other VEW packaging. All packaging for the Licensed Property shall
be subject to the mutual approval of the Parties, provided that in the event the
Parties disagree,  (i) VEW’s decision shall control with respect to all creative
aspects of

 

29

--------------------------------------------------------------------------------


 

packaging for the Licensed Property and (ii) Syratech’s decision shall control
with respect to all the financial and all the other non-creative aspects of such
packaging.  The Parties will endeavor in good faith to reach a compromise if and
when the creative and financial aspects conflict with one another.  Without
limitation of the foregoing, Syratech shall regularly and meaningfully consult
with VEW and seek VEW’s input in connection with the design and manufacture of
such packaging, including, without limitation, creating and revising proposed
packaging designs for the Licensed Property based on Syratech’s and/or VEW’s
ideas and recommendations and submitting such designs to VEW in reasonable
advance time for VEW to exercise its approval rights hereunder in accordance
with Syratech’s reasonable production schedule and until such time as any
packaging design is finally approved.

 

(d)                                 Approvals.  With respect to any instance in
which VEW’s approval is required hereunder, (i) such approval shall only be
valid if it is given in advance and in writing, (ii) VEW shall seek to exercise
its approval rights within a reasonable time period after its receipt of a
request therefor and (iii) in instances where VEW does not provide its approval,
it shall inform Syratech of the basis for VEW’s disapproval.  Notwithstanding
any contrary provision of this Agreement and without limitation of any other
approval rights of VEW hereunder, (i) Syratech shall not manufacture, distribute
and/or sell any item of the Licensed Property without VEW’s prior written
approval thereof, (ii) all advertising, marketing, promotion and publicity in
connection with the Licensed Property shall be subject to VEW’s prior written
approval, (iii) VEW shall have prior written approval in its sole and absolute
discretion over all aspects of the use and/or exploitation of the Trademarks,
whether or not used in connection with the Licensed Property and/or in
connection with the marketing, advertising and/or promoting of the Licensed
Property and (iv) if VEW does not grant or deny any approval within ten (10)
business days after its receipt of Syratech’s request therefor, such request
shall be deemed disapproved.

 

(e)                                  Personal Appearances.

 

(i)                                     During the Term, VEW shall cause Vera E.
Wang to be available for up to five (5) days per Contract Year (including travel
days and in no event for more than three (3) consecutive days) for Personal
Appearances.  Notwithstanding any contrary provision of this Agreement, Vera E.
Wang’s failure to make any particular Personal Appearance shall not be a breach
of this Agreement so

 

30

--------------------------------------------------------------------------------


 

long as she is actually available for up to five (5) days per Contract Year
during the Term to make Personal Appearances pursuant to this clause (i).

 

(ii)                                  With respect to each Personal Appearance,
Syratech shall, at VEW’s option, pay or reimburse VEW for first-class round-trip
airfare, separate first-class hotel accommodations and private and exclusive
ground transportation for each of Vera E. Wang and Chet Hazzard, and round-trip
airfare (coach class for domestic flights; business class for international
flights), hotel accommodations and ground transportation, approved in advance by
Syratech, for all other personnel required by VEW for purposes of each such
Personal Appearance.

 

(f)                                    Performance of Obligations; Syratech
Representatives.  Syratech shall at all times perform all its obligations
hereunder and otherwise conduct itself in a first-class manner consistent with
the prestige luxury status of the Vera Wang brand.  Upon execution of this
Agreement, Syratech agrees to assign one (1) dedicated marketing manager to work
exclusively with VEW and third parties on matters relating to this Agreement who
shall be an executive of Syratech with significant experience in prestige luxury
flatware, prestige luxury silver gift products and other luxury goods.  The
marketing manager shall oversee the strategic plans for the Licensed Property,
including without limitation, the development and implementation of strategic
initiatives, advertising, marketing and sales plans, etc.  VEW may in good faith
request that Syratech replace the dedicated marketing manager assigned pursuant
to this Paragraph 11(f), and, upon such request, Syratech shall assign a new
person to serve as the dedicated marketing manager subject to the foregoing
qualifications set forth in this Paragraph 11(f).  Syratech shall also, at its
own cost and expense, (i) make one (1) or more persons (subject to VEW’s
reasonable approval) available to work with VEW’s staff and representatives for
the purpose of educating Syratech with respect to the image and status of the
Vera Wang brand and the Trademarks and the building and maintenance of such
image and status in the Territory through exploitation of the Licensed Property,
and (ii) participate in not less than two (2) design meetings relating to the
Licensed Articles and Licensed Property during each Contract Year.  VEW agrees
to assign one (1) executive who is dedicated to the home or decoration markets
to work non-exclusively with Syratech and third parties on matters relating to
this Agreement.

 

31

--------------------------------------------------------------------------------


 

(g)                                 Compliance with Human Rights and Labor
Standards.  Syratech represents and warrants that the development, manufacture,
distribution, sale, advertising, promotion and/or other exploitation of the
Licensed Property shall in each instance be in accordance with all applicable
federal, state, provincial, local, and municipal laws, orders and regulations. 
Syratech shall require all third parties providing services and/or materials to
Syratech to sign a Certification of Compliance in the form attached hereto as
Schedule C with respect to human rights and labor standards, and Syratech shall
immediately terminate any such third parties providing services to Syratech upon
ascertaining, whether through VEW or otherwise, that any such third parties are
not in compliance with such human rights and/or labor standards.  VEW may, upon
reasonable prior written notice, require the inspection of the manufacture of
the Licensed Property and Syratech’s facilities and of any other persons or
entities (each a “Manufacturer”) engaged in manufacturing or supplying Licensed
Property.  The parties hereby agree that such inspection shall be performed at
Licensor’s sole expense by an independent inspector who (i) is approved by each
of the Parties, such approval not to be unreasonably delayed or denied; and (ii)
agrees to enter into a confidentiality provision which adheres to the
confidentiality provisions set forth in this Agreement.  VEW shall have the
right to refuse approval of any items of Licensed Property manufactured by a
Manufacturer that such third party independent inspector determines were not
made in accordance with the human rights and labor standards described in
Schedule C; in which case Syratech shall reimburse VEW for VEW’s actual costs of
conducting such third party inspection, including the costs and expenses of such
independent inspector, up to a maximum of Fifteen Thousand Dollars ($15,000).

 

(h)                                 Inspections.  VEW and/or its duly authorized
representatives shall have the right, during the Term during normal business
hours and upon reasonable prior notice, to inspect the facilities utilized by
Syratech or its sub-licensees or affiliates in connection with the manufacture
of the Licensed Property and to examine items of the Licensed Property in
process of manufacture, including, without limitation, to certify compliance
with all trademark, copyright, human rights and labor (including, without
limitation, child labor) and environmental laws, rules, regulations and ethical
standards.

 

12.                               Costs and Expenses.

 

The Parties shall have mutual approval over all costs and expenses not otherwise
provided for herein to be incurred in connection with the design, manufacture,
production, distribution, sale, advertising and promotion of the Licensed
Articles and the

 

32

--------------------------------------------------------------------------------


 

Licensed Property, including, without limitation, all costs and expenses to be
incurred by VEW arising out of actions undertaken by or on behalf of VEW at
Syratech’s request, including, without limitation, services, materials, travel
and accommodations; provided that Syratech shall be solely responsible
(financially, legally and otherwise) for all such costs and expenses.  Syratech
shall pay all costs and expenses incurred by VEW pursuant to this Paragraph
within thirty (30) days after VEW’s submission of bills to Syratech for such
costs and expenses.

 

13.                               Restrictions on Use.

 

(a)                                  Syratech shall not, and shall contractually
obligate any third parties with whom Syratech enters any agreements in
connection with the development, manufacture, distribution, sale, advertisement,
promotion and/or other authorized use of the Licensed Property hereunder not to,
use nor cause, authorize or permit any use of the Trademarks, the Licensed
Articles, the Licensed Property and/or any component of any of the foregoing for
any purpose not expressly authorized hereunder.  For the avoidance of doubt,
other than with respect to the distribution and sale of Closeout Licensed
Property to Closeout Customers, Syratech shall not, and shall have no right to,
engage in any distribution or sales of the Licensed Property to consumers other
than to High-End Stores.

 

(b)                                 Syratech acknowledges and agrees that: (i)
VEW exclusively retains all authority to control and owns all right, title and
interest, including, without limitation, all copyrights, trademarks and other
rights therein (and all renewals and extensions thereof), throughout the
universe in perpetuity in and to (A) all proprietary elements incorporated into
the Licensed Property which belonged to VEW prior to such incorporation; (B) the
Trademarks, and all designs (other than generic designs), logos, packaging
and/or other materials that incorporate the Trademarks, including, without
limitation, the Licensed Property; and (C) all trademarks created in connection
with the Licensed Property other than to the extent such new trademarks
incorporate the trademarks “Syratech”, including, without limitation, in
connection with individual items of the Licensed Property (all items set forth
in clauses (A), (B) and (C) above are collectively referred to hereafter as the
“VEW Licensed Names”); (ii) all use by Syratech of the VEW Licensed Names shall
inure solely to VEW’s benefit; and (iii) Syratech will obtain no proprietary or
other rights in or to the VEW Licensed Names by virtue of such incorporation,
any use or exploitation Syratech may make thereof or any other reason
whatsoever.

 

33

--------------------------------------------------------------------------------


 

(c)                                  Syratech will exploit and display the VEW
Licensed Names only in such form or manner as shall be specifically approved in
advance in writing by VEW.  Syratech recognizes the great value of the publicity
and good will associated with the VEW Licensed Names and acknowledges that such
good will belongs exclusively to VEW.  Syratech acknowledges and agrees that all
use of the VEW Licensed Names affect the image and goodwill associated with VEW,
its businesses and activities.  Syratech shall obtain VEW’s prior written
approval with respect to any activities hereunder relating to or affecting the
VEW Licensed Names and/or any other VEW-owned intellectual property or goodwill
for purposes of quality control and shall only use such material in connection
with Syratech’s rights pursuant to this Agreement.

 

(d)                                 Syratech shall not use any name or names in
connection with the Trademarks in any advertising, publicity, labeling,
packaging or printed matter of any kind utilized by Syratech in connection with
the Licensed Property except for Syratech’s trade names and trademarks set forth
on Schedule D hereto or  that are approved by VEW in advance in writing to
indicate that Syratech is selling the Licensed Property under the Trademarks or
as may otherwise be required by law or governmental rule or regulation. 
Syratech shall cause such legends, markings and notices as VEW shall reasonably
require to appear on all units of the Licensed Property (and/or any tags,
labels, containers, packaging and the like used in connection therewith) for
trademark, copyright, product liability and/or other purposes.  Notwithstanding
the foregoing, VEW agrees that Syratech exclusively retains all authority to
control and owns all right title and interest to the trademarks “Syratech”,
“Wallace” and “Towle” to the extent Syratech owns such trademarks as of the date
of this Agreement.

 

(e)                                  During the Term, Syratech shall not
solicit, negotiate, or enter any agreement with any third party with respect to
the design, production, manufacture, distribution, sale, advertisement,
promotion and/or other exploitation of flatware or silver gifts related to any
fashion designers who primarily design luxury women’s bridal apparel, as set
forth on Schedule E (each a “VEW Competitor”) attached hereto and incorporated
herein by this reference (or any of their parent, subsidiary, affiliated or
related entities).  Notwithstanding any contrary provision of this Agreement,
Syratech shall not be obliged to cancel or terminate, or cause to be cancelled
or terminated, any agreement that an affiliate or subsidiary of Syratech, or
entity acquired by Syratech after the date of execution of this Agreement, other
than any Syratech affiliate or subsidiary exercising rights pursuant to this
Agreement, may have entered into with any third party set forth on Schedule E
prior to the date of execution of this Agreement (provided that

 

34

--------------------------------------------------------------------------------


 

Syratech has notified VEW in writing of all such agreements and the subject
matter thereof (but not the financial terms contained therein) prior to
execution of this Agreement.); or, in case of any entity acquired by Syratech,
prior to the date of such acquisition.

 

(f)                                    During any Contract Year Syratech shall
not manufacture quantities of any items of the Licensed Property in excess of
the amount of such item(s) Syratech in its good faith business judgment (which
Syratech shall substantiate to VEW upon VEW’s request by means of supporting
documentation, including, without limitation, verifiable sales plans) reasonably
anticipates it can sell to High End Stores during such Contract Year.  Without
limitation of the foregoing, the Parties acknowledge that during any given
Contract Year, there may be quantities of the Licensed Property which Syratech
is unable to sell to High End Stores after the exercise of commercially
reasonable efforts.  In such event, Syratech shall submit for approval by VEW a
detailed written report setting forth the unsold items of Licensed Property
which Syratech desires to sell as Closeout Licensed Property.  VEW shall
determine within fifteen (15) days after receipt of such report which items of
Licensed Property, if any, are approved for sale to Closeout Customers as
Closeout Licensed Property and shall notify Syratech of the same, in which case
such Closeout Licensed Property may be sold to Closeout Customers subject to the
terms and conditions set forth herein, including without limitation, the payment
of Royalties to VEW in accordance with Paragraph 4.  For those items of the
Licensed Property which are not approved by VEW as Closeout Licensed Property,
Syratech shall, as directed by VEW in its discretion, either (i) provide such
Licensed Property to VEW and/or any VEW owned or controlled retail store at a
price to be mutually agreed to by the Parties; provided that Syratech shall not
be obligated to pay VEW a royalty on any such sales of Licensed Property to VEW
and/or any VEW owned or controlled retail store; or (ii) dispose of such
Licensed Property by another means of liquidation to be agreed upon by the
Parties in good faith.  Notwithstanding anything to the contrary contained
herein, in no event shall Syratech have the right during any Contract Year to
sell or distribute more than twenty percent (20%) of the aggregate amount of
Licensed Property produced during such Contract Year as Closeout Licensed
Property.

 

(g)                                 Notwithstanding section (f) above, it is
expressly acknowledged and agreed that the twenty percent (20%) limitation on
Licensed Property shall not apply to Licensed Property that is seasonal in
nature (e.g., a silver Christmas ornament) (“Seasonal Items”).  During the Term,
the schedule for the sale of Seasonal Items to Closeout Customers shall be
subject to the mutual approval of Syratech and VEW; it being acknowledged and

 

35

--------------------------------------------------------------------------------


 

agreed that such schedule shall permit Syratech to sell Seasonal Items as
expeditiously as possible.

 

14.                               Sales to VEW.

 

(a)                                  Upon VEW’s request at any time during the
Term, Syratech agrees to sell items of the Licensed Property to VEW in the
quantities and styles requested by VEW (for resale by VEW in VEW owned or
controlled retail stores) at wholesale prices for such Licensed Property less a
discount of twenty-two percent (22%).  VEW acknowledges and agrees that Syratech
shall not be obligated to sell items of the Licensed Property to VEW in any
Contract Year in amounts that are in excess of five percent (5%) of Syratech’s
projected Net Wholesale Sales for such Contract Year.

 

(b)                                 All sales to VEW pursuant to this Paragraph
14 shall be included in Net Wholesale Sales hereunder.

 

15.                               Syratech Showroom.

 

Syratech shall spend a maximum of One Hundred Thousand Dollars ($100,000) to
build out a dedicated portion of its showroom located in New York City (clearly
separated from the other parts of the showroom) and/or build a first-class
showroom in New York City that reflects the style and prestige luxury status of
the Vera Wang brand at a location selected by Syratech.  Syratech shall be
solely responsible for all costs and expenses in connection with building and
maintaining the showroom, including, without limitation, the costs of furniture,
fixtures and décor, subject to a budget to be mutually agreed to by the Parties.

 

16.                               Ownership Rights.

 

(a)                                  Syratech hereby irrevocably acknowledges
and agrees that Syratech’s services, the results and proceeds thereof and any
and all contributions made to the Licensed Property, Trademarks and/or VEW
Licensed Names by Syratech and/or its agents and/or their respective employees,
and all materials related to any of the foregoing (collectively, the “Material”)
shall be deemed “work made for hire” specially ordered and commissioned by VEW
pursuant to the United States Copyright Act and all similar laws throughout the
universe in perpetuity (collectively, the “Act”).  The Material includes,

 

36

--------------------------------------------------------------------------------


 

without limitation, all trademarks, designs, plans, specifications, information
and marketing materials designed and/or created in connection with the Licensed
Articles, Licensed Property, Trademarks and/or VEW Licensed Names, but excludes
the molds and tooling created, designed and /or used to develop and manufacture
the Licensed Property (the “Tooling”).

 

(b)                                 Syratech irrevocably acknowledges and agrees
that VEW is and shall be the exclusive owner of all now or hereafter known or
existing rights of every kind pertaining to the Material, the Trademarks, all
other VEW trademarks and all elements of each of the foregoing, for all uses,
whether now or hereafter known or existing, in any and all languages, formats
and media now or hereafter known or existing, throughout the universe in
perpetuity, including, without limitation, all copyrights, trademarks and other
rights therein (and all renewals, extensions, restorations and additional
periods of protection now recognized or hereafter enacted) (collectively, the
“Rights”).  If, despite the intentions of the Parties, the Material or any
portion thereof is not deemed “work-made-for-hire” for VEW under the Act,
Syratech hereby irrevocably grants, assigns and vests all the Rights in the
Material exclusively to VEW throughout the universe in perpetuity.  Syratech
shall promptly execute any documents reasonably requested by VEW in order to
evidence, effectuate, protect and/or enforce VEW’s rights under this Agreement. 
Upon Syratech’s failure to execute such documents within five (5) days following
VEW’s request therefor, Syratech hereby appoints VEW as its attorney-in-fact
authorized to execute such documents (it being understood that such appointment
is a power coupled with an interest and therefore irrevocable) with full power
of substitution and delegation.

 

(c)                                  Notwithstanding any contrary provision of
this Agreement, all right, title and interest in and to any and all Syratech
trademarks, and designs, plans, marketing and other materials created by
Syratech but not submitted to VEW or submitted but not approved by VEW and not
used in connection with the Licensed Property, and the Tooling are and shall be
owned by Syratech (the “Syratech Material”); provided, however, that nothing
contained herein shall grant Syratech the right to use any Material, or the 
Tooling, except as expressly set forth herein during the Term.  Nothing
contained herein shall grant VEW the right to use any Syratech Materials except
in connection with Licensed Property or as otherwise approved by Syratech.

 

(d)                                 VEW has registered and/or shall register and
maintain the Trademarks in the Territory during the Term at VEW’s cost and
expense, and Syratech shall promptly

 

37

--------------------------------------------------------------------------------


 

execute any and all documents VEW deems necessary or advisable to effectuate or
facilitate such registrations.  The Parties shall consult with each other before
applying for patent protection in connection with the Licensed Property during
the Term.

 

(e)                                  Syratech agrees, and shall cause its
employees and agents to agree, to promptly inform VEW of any use by any person
or entity of any copyright, trademark, servicemark, design, mark, name or other
designation or proprietary right, that is similar to or in any way resembles the
Trademarks, the Licensed Property, any component thereof or any proprietary
right of VEW which comes to the attention of Syratech.  VEW shall have the sole
right to determine whether or not any action shall be taken on account of any
infringement and Syratech shall join in such action or otherwise assist and
cooperate with VEW at VEW’s expense if VEW so requests.  Syratech may only take
action with respect to the Licensed Property with prior written approval from
VEW.

 

17.                               Insurance.

 

(a)                                  At all times commencing upon the execution
of this Agreement and continuing for so long as any item of or material relating
to the Licensed Property is manufactured, distributed, sold, advertised,
promoted and /or otherwise exploited by or on behalf of Syratech pursuant to
this Agreement or throughout the Term, whichever period is longer, Syratech
shall maintain in full force and effect (at its sole cost and expense) insurance
coverage in connection with the exercise of rights granted herein, including
without limitation, comprehensive general liability insurance for coverage
against all forms of liability for death or injury to any individual, and for
loss or damage to property, and including product liability insurance covering
any product, material, component or activity relating to the Licensed Property
in the amount of at least Five Million Dollars ($5,000,000) per occurrence and
Ten Million Dollars ($10,000,000) in the aggregate; and such Workers
Compensation and any other insurance as is required pursuant to applicable state
law (all such insurance coverage collectively, the “Insurance”).  The Insurance
shall be placed with an insurer or insurers of recognized worth and reputation,
duly licensed to carry on the business of insurance throughout the Territory and
shall name Vera Wang, VEW and their respective affiliated and related entities
and each of their respective officers, directors, shareholders (if any),
members, employees, successors, assigns, heirs, representatives and agents as
additional named insureds.  Notwithstanding any other insurance which VEW may
obtain or maintain, the Insurance shall provide for a reasonable and customary
deductible for which Syratech shall be solely responsible and may provide for
(i) only reasonable and customary

 

38

--------------------------------------------------------------------------------


 

exclusions, which shall not exclude VEW or any of its affiliates, subsidiaries
or related entities; and (ii) primary coverage and not contributory coverage. 
Syratech shall provide not less than thirty (30) days prior written notice to
VEW of cancellation, termination or modification of the Insurance and shall also
provide VEW with a certificate of insurance as evidence of the Insurance prior
to, or as soon as practicable after, the execution hereof.

 

(b)                                 Syratech shall have the right, but not the
obligation, to purchase for its own account (and at its sole cost and expense) a
life insurance policy on the life of Vera E. Wang in such form as it deems
advisable and in connection therewith VEW shall cause Vera E. Wang to submit to
one (1) physical examination to be conducted by Vera E. Wang’s personal
physician, the results of which VEW shall cause to be provided directly to the
insurance company from whom Syratech intends to purchase such insurance. 
Notwithstanding the foregoing, such insurance is not a condition to any rights
or obligations under this Agreement, and Syratech’s election not to obtain or
failure to obtain any such insurance (unless due to Vera E. Wang’s failure to
submit to a physical examination) shall not relieve Syratech of any of its
obligations hereunder.

 

18.                               Termination.

 

(a)                                  Without limiting any other termination
right available to VEW at law or in equity, this Agreement may be immediately
terminated by VEW if:

 

(i)                                     Syratech materially breaches or is in
default of this Agreement or otherwise fails to perform its obligations
hereunder and such material breach or default or failure continues uncured for a
period of thirty (30) days after written notice thereof to Syratech.

 

(ii)                                  Syratech files a petition in bankruptcy or
is adjudicated bankrupt or a petition in bankruptcy is filed against Syratech
and is not dismissed within sixty (60) days thereafter, or Syratech becomes
insolvent or makes an assignment for the benefit of creditors or files a
petition or otherwise seeks relief under or pursuant to any applicable federal,
state or provincial bankruptcy, insolvency or reorganization statute or
procedure, or a custodian, receiver or trustee is appointed for Syratech or a
substantial portion of its business or assets (and such receivership is not
discharged within sixty (60) days thereafter).

 

39

--------------------------------------------------------------------------------


 

(iv)                              Syratech sells, transfers, encumbers,
hypothecates, parts with possession of, assigns or sub-licenses any rights
licensed or granted to Syratech hereunder (or attempts to do any of the
foregoing) except as expressly permitted herein.

 

(v)                                 Syratech and/or any of its key officers or
directors is convicted of any felony.

 

(vi)                              Syratech sells or attempts to sell all or
substantially all of its stock and/or assets to a third party that, in VEW’s
reasonable opinion, after giving full effect to such third party’s acquisition
of Syratech’s stock or Syratech’s operations and/or assets, will not, (A) have a
significant presence in the prestige luxury flatware and/or silver gift market;
(B) continue Syratech’s prestige luxury business; (C) perform Syratech’s
obligations hereunder in a manner that is consistent with the prestige luxury
status of the Vera Wang brand; (D) have top management in place with experience
and credentials in the prestige luxury flatware and/or silver gift industries
comparable to the top management currently in place at Syratech on the date of
execution of this Agreement; or (E) provide such top management that is
satisfactory to VEW.

 

(vii)                           Syratech (A) engages in a public offering of its
stock and in connection therewith less than fifty percent (50%) of Syratech’s
top management (as of the date Syratech completes such a public offering) fails
to be employed by Syratech on the date that is eighteen (18) months thereafter;
(B) sells all or substantially all its flatware or silver gift operations and/or
other assets, or assigns or attempts to assign this Agreement or any of its
rights or obligations hereunder, to a VEW Competitor, and/or (C) and/or any of
its parent or holding companies enters or seeks to enter a transaction to effect
a consolidation or merger with, or sale of fifty percent (50%) or more of the
stock of Syratech to, any VEW Competitor.

 

40

--------------------------------------------------------------------------------


 

(b)                                 Without limiting any other termination right
available to Syratech at law or in equity, this Agreement may be immediately
terminated by Syratech if:

 

(i)                                     VEW materially breaches or is in default
of this Agreement and such material breach or default continues uncured for a
period of thirty (30) days after written notice thereof to VEW.

 

(ii)                                  VEW files a petition in bankruptcy or is
adjudicated bankrupt or a petition in bankruptcy is filed against VEW and is not
dismissed within sixty (60) days thereafter, or VEW becomes insolvent or makes
an assignment for the benefit of creditors or files a petition or otherwise
seeks relief under or pursuant to any applicable federal, state or provincial
bankruptcy, insolvency or reorganization statute or procedure, or a custodian,
receiver or trustee is appointed for VEW or a substantial portion of its
business or assets (and such receivership is not discharged within sixty (60)
days thereafter).

 

(iii)                               VEW, Vera E. Wang and/or Chet Hazzard is
convicted of any felony.

 

(c)                                  Upon termination of this Agreement for any
reason whatsoever, (i) all rights licensed to Syratech hereunder shall
automatically revert to VEW for VEW’s use and disposition, in its sole
discretion, throughout the universe in perpetuity in any and all languages,
formats and media, whether now or hereafter known or existing, with no further
obligation whatsoever (financial, legal or otherwise) to Syratech or any third
party, (ii) Syratech shall immediately deliver all the Material to VEW; and
(iii) Syratech shall have the right solely during the Sell-Off Period to
continue selling and distributing its then-existing inventory of Licensed
Property to High-End Stores in the Territory and Closeout Licensed Property to
Closeout Customers in the Territory (it being acknowledged and agreed that such
right shall not apply if this Agreement is terminated in accordance with
Paragraph 18(a)(i) above).  Upon expiration of the Sell-Off Period, or in the
event this Agreement is terminated by VEW in accordance with Paragraph 18(a)(i)
above, Syratech shall, as directed by VEW in its discretion, either (A) sell its
then-existing inventory of Licensed Property to VEW and/or any VEW owned or
controlled retail store at a price to be mutually agreed to by the Parties; or
(B) completely destroy its

 

41

--------------------------------------------------------------------------------


 

then-existing inventory of Licensed Property at its sole cost and expense and
certify to VEW that it has done so in a written sworn statement of an officer of
Syratech delivered to VEW within fifteen (15) days after VEW’s direction to
Syratech to so destroy such items.  All sales of the Licensed Property (if any)
during the Sell-Off Period shall constitute Net Wholesale Sales hereunder, and
Syratech shall pay VEW Royalties with respect thereto in accordance with
Paragraph 4 above and shall account to VEW for such sales in accordance with
Paragraph 8 above.

 

(d)                                 Notwithstanding Paragraph 18(c)(iii) above,
with respect to Licensed Property in the category of flatware, after expiration
or termination of the Term, Syratech shall continue to manufacture, distribute
and sell such Licensed Property using the Tooling in order to fulfill lifetime
guarantees to customers for product fill-ins of such Licensed Property on a
special order basis (in accordance with Syratech’s standard warranty for
flatware applicable to all flatware manufactured by Syratech) and in order to
protect the goodwill of the Vera Wang brand.  Syratech shall continue to pay
Royalties to VEW on the sale and distribution of such Licensed Property in
accordance with Paragraph 4 above and to account to VEW for such sales in
accordance with Paragraph 8 above.  If at any time Syratech ceases to
manufacture, distribute and sell such Licensed Property for any reason, Syratech
shall sell all Tooling applicable to such Licensed Property to VEW or a licensee
of VEW, as directed by VEW in its discretion, at the fair market value at that
time for such Tooling as determined by an independent third party mutually
selected by the Parties.

 

19.                               Representations/Warranties/Covenants.

 

(a)                                  Syratech hereby represents, warrants and
covenants as follows:

 

(i)                                     Syratech has the full legal power, right
and authority to enter into this Agreement and to fully perform the activities
contemplated by this Agreement.

 

(ii)                                  The development, manufacture,
distribution, sale, advertising, promotion and/or exploitation of the Licensed
Articles, the Licensed Property, the Material and/or any materials used in
connection therewith (excluding the Trademarks and the VEW Licensed Names),
and/or the exercise of any rights licensed to Syratech hereunder, shall not
violate or infringe any law or the

 

42

--------------------------------------------------------------------------------


 

rights of any person or entity.  All materials used in connection with the
Licensed Articles, the Licensed Property, the Trademarks, the Material and/or
the exercise of rights licensed to Syratech in the Licensed Property shall be
fully cleared by Syratech, at its sole cost and expense, as reasonably necessary
for such use.

 

(iii)                               This Agreement and all documents required by
this Agreement to be executed by Syratech shall be valid, legally binding
obligations of and enforceable against Syratech and its successors, assigns and
licensees.

 

(iv)                              Syratech is not subject to any claims, liens,
disabilities or restrictions that may affect its ability to perform its
obligations under this Agreement, and neither the execution and delivery of this
Agreement, nor the performance of the obligations set forth herein, will or
might  conflict with or result in a breach of any of the terms, conditions or
provisions of, or constitute a default under, any contract, agreement, document
or instrument to which Syratech is a party.

 

(v)                                 In the event that any item or material
relating to the Licensed Property is claimed to be defective, in breach of
warranty or in need of service, or any claim relating to product liability,
Syratech shall assume all obligations, liability, cost and expenses relating to
such a claim and Syratech shall take all reasonable steps necessary to maintain
customer good will.  Syratech acknowledges and agrees that VEW assumes no
liability whatsoever for defects, breach of warranty or any type of product
liability claim whatsoever regarding the Licensed Property.

 

(b)                                 VEW hereby represents, warrants and
covenants as follows:

 

(i)                                     VEW has the full legal power, right and
authority to enter into this Agreement and to fully perform the activities
contemplated by this Agreement.

 

43

--------------------------------------------------------------------------------


 

(ii)                                  VEW is the sole owner of the Trademarks in
the Territory.  VEW has the right to license to Syratech the rights to use the
Trademarks as expressly authorized herein.  Subject to Syratech’s
representations, agreements and indemnities hereunder, Syratech’s use of the
Trademarks (if any) solely as and to the extent expressly authorized herein
shall not violate or infringe any law or the rights of any person or entity.

 

(iii)                               This Agreement and all documents required by
this Agreement to be executed by VEW shall be valid, legally binding obligations
of and enforceable against VEW and its successors, assigns and licensees.

 

(iv)                              VEW is not subject to any claims, liens,
disabilities or restrictions that will materially affect its ability to perform
its obligations under this Agreement, and neither the execution and delivery of
this Agreement, nor the performance of the obligations set forth herein, will
conflict with or result in a material breach of any of the terms, conditions or
provisions of, or constitute a default under, any contract, agreement, document
or instrument to which VEW is a party.

 

(v)                                 All existing agreements as of the date of
this Agreement between VEW and its licensees for the license of the Trademarks
require such licensees (A) to pay VEW guaranteed minimum royalties; and (B) (but
for one agreement existing as of the date of this Agreement) to pay guaranteed
minimum royalties at the beginning of each payment period under the applicable
agreement.

 

(vi)                              VEW hereby represents that all existing
agreements as of the date of this Agreement between VEW and its licensees for
the license of other VEW products which include the concept of “portfolio fees”
provide that such “portfolio fees” are to be used by VEW in its discretion and
no such agreements provide the licensees with approval over the use of such
portfolio fees by VEW.

 

44

--------------------------------------------------------------------------------


 

20.                               Indemnification.

 

(a)                                  Syratech agrees to defend, indemnify and
hold harmless VEW, its officers, directors, members, shareholders (if any),
agents, employees and representatives against any claims, demands, judgments and
lawsuits (including, without limitation, reasonable outside attorneys’ fees and
disbursements) (collectively, “Claims”) arising out of any act or omission in
connection with the development, manufacture, purchase, promotion, advertising,
distribution, use or sale of the Licensed Property or any breach or alleged
breach of Syratech’s representations, warranties, covenants or agreements
contained herein (each, a “Syratech Covered Claim”).  VEW shall notify Syratech
within a reasonable time after it receives a notice of any such Syratech Covered
Claim and Syratech shall promptly assume VEW’s defense at Syratech’s expense.

 

(b)                                 VEW agrees to defend, indemnify and hold
harmless Syratech, its officers, directors, shareholders (if any), agents,
employees and representatives against any Claims for copyright, trade dress, and
trademark infringement, unfair trade practice or other claims arising solely out
of VEW’s failure to own and maintain during the Term the rights in and to the
Trademarks and VEW Licensed Names that VEW represents herein that VEW owns or
any material breach of VEW’s representations, warranties, covenants or
agreements contained herein except to the extent covered by Syratech’s
indemnification of VEW set forth in Paragraph 20(a) (each, an “VEW Covered
Claim”).  Syratech shall notify VEW within a reasonable time after it receives
notice of any VEW Covered Claim and VEW shall promptly assume Syratech’s defense
at VEW’s expense.

 

(c)                                  The indemnifying party shall have the right
to control the defense of any Claim for which it is obligated to indemnify the
indemnified party, provided that the indemnified party shall have the right to
join in the defense of any such Claim with counsel of its own choosing at its
own expense.  The indemnified party shall reasonably cooperate with the
indemnifying party in the defense of any Claim.  The indemnifying party shall
not settle any third party claim without the indemnified party’s prior written
consent unless the terms of such settlement are for monetary damages only and
release such indemnified party from any and all liability with respect to such
third party claim.

 

21.                               Non-Solicitation.

 

During the Term neither Party will solicit for employment or employ any employee
of the other Party or solicit or induce any employee of the other Party to

 

45

--------------------------------------------------------------------------------


 

terminate, alter or lessen such individual’s affiliation with the other Party or
to violate the terms of any agreement with the other Party.

 

22.                               Assignment.

 

(a)                                  Syratech may assign this Agreement to a
third party that acquires all or substantially all of the assets of Syratech or
all or substantially all of Syratech’s flatware and silver gift operations by
way of merger, consolidation, reorganization, asset sale or stock sale
(collectively, a “Change of Control Event”); provided that (i) any such
assignment must be in writing; (ii) the entity to which this Agreement is to be
assigned is not and will not be in violation of any of the provisions of
Paragraph 18(a)(vi) above and will comply therewith as if such provisions
applied directly to it; and (iii) such entity is not, and is not controlled by,
does not control and is not under common control with, a VEW Competitor. 
Syratech may not assign this Agreement or any right or obligation hereunder
except pursuant to a Change of Control Event to any person or entity without
VEW’s prior written consent in its discretion.

 

(b)                                 VEW may sell, grant, license, assign, or
otherwise transfer this Agreement or any of VEW’s rights and/or obligations
under this Agreement.  VEW shall notify Syratech in the event of any such sale,
grant, license, assignment or other transfer.

 

(c)                                  This Agreement shall inure to the benefit
of the Parties’ permitted successors and assigns.

 

23.                               Choice of Law.

 

This Agreement shall be construed and enforced in accordance with laws of the
State of New York without reference to conflict of law principles.  The courts
located in the County of New York, State of New York (federal or state, as
applicable) shall have exclusive jurisdiction over all disputes arising
hereunder.  VEW and Syratech each hereby submit to the personal jurisdiction and
venue of such courts and agree that any necessary service of process will be
effective if sent by certified mail to the addresses set forth in Paragraph 26
hereof.  Such service will be deemed effective ten (10) days after mailing.

 

46

--------------------------------------------------------------------------------


 

24.                               No Joint Venture.

 

Neither Party shall be or shall be deemed to be an agent, employee, partner,
joint employer or joint venturer of, for or with the other Party.

 

25.                               Confidentiality.

 

Syratech shall maintain in confidence, and shall not use, disclose, confirm or
deny to any third party, any information contained in this Agreement or any
non-public information learned about Vera Wang, VEW and/or any of VEW’s
activities or businesses as a result of the relationship contemplated herein,
including, without limitation, non-public customer and subscription lists,
financial information, artistic or business activities planned or scheduled in
connection with this Agreement, unless such information becomes known to the
general public, is required by law to be disclosed, is required to enforce this
Agreement or with the prior written approval of VEW.  Syratech shall notify VEW
of any disclosure of such information required by law and shall undertake its
reasonable good faith efforts to disclose only such information as is actually
required by law to be disclosed.  VEW shall maintain in confidence, and shall
not use or disclose to any third party, any information contained in this
Agreement or any non-public information learned by VEW about Syratech and/or any
of Syratech’s activities or businesses as a result of the relationship
contemplated herein, including, without limitation, non-public customer and
subscription lists, financial information, artistic or business activities
planned or scheduled in connection with this Agreement, unless such information
becomes known to the general public, is required by law to be disclosed, is
required to enforce this Agreement, or with the prior written approval of
Syratech.  VEW shall notify Syratech of any disclosure of such information
required by law and shall undertake its reasonable good faith efforts to
disclose only such information as is actually required by law to be disclosed.

 

26.                               Notices.

 

All notices and statements under this Agreement shall be in writing and deemed
effective upon receipt, and shall be delivered by registered mail with return
receipt, guaranteed overnight courier or facsimile with electronic confirmation
of receipt) as follows:

 

47

--------------------------------------------------------------------------------


 

If to VEW:

 

V.E.W., LTD.
225 W. 39th Street
New York, New York 10018
Attention:  Chet Hazzard
Facsimile No.:  212.391.7332

 

 

 

With a copy to

 

Grubman Indursky & Schindler, P.C.
152 West 57th Street
New York, New York 10019
Attention: Lawrence Shire, Esq.
Facsimile No.:  212.554.0444

 

 

 

If to Syratech:

 

Syratech Corporation
175 McClellan Highway
East Boston, Massachusetts 02128
Attention:  Greg Hunt
Facsimile No.: 617.568.1377

 

 

 

With a copy to

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019
Attention: Charles H. Googe, Jr., Esq.
Facsimile No.: 212.373.2831

 

27.                               Announcement.

 

No announcement, press release or other publicity concerning this Agreement
shall be made or released except as mutually approved by the Parties in advance
in writing.

 

28.                               No Waiver.

 

The waiver of any breach or default hereof or non-performance hereunder shall
not be deemed a waiver of any prior or subsequent breach or default hereof or
non-performance hereunder.  All remedies with respect to this Agreement shall be
cumulative and the pursuit of one remedy shall not be deemed a waiver of any
other remedy.

 

48

--------------------------------------------------------------------------------


 

29.                               Miscellaneous

 

(a)                                  Severability; Modification.   If for any
reason any provision of this Agreement is adjudged by a court to be
unenforceable, such adjudication shall in no way affect any other provision of
this Agreement or the validity or enforcement of the remainder of this
Agreement, and the affected provision shall be modified or curtailed only to the
least extent necessary to bring it into compliance with applicable law.  This
Agreement may be modified or amended only by a writing signed by both parties.

 

(b)                                 Counterparts.   This Agreement may be
executed in counterparts, each of which shall be deemed an original, but all of
which together shall constitute a single instrument.

 

(c)                                  Integration.   This Agreement constitutes
the complete agreement between the Parties and supercedes all prior or
contemporaneous understandings, agreements, drafts, notes, communications or
documents between the parties, whether oral or written, with respect to the
subject matter hereof, including, without limitation, any and all term sheets. 
No modification of the terms and conditions hereof shall be binding unless set
forth in a written instrument signed by both Parties.

 

(d)                                 Survival.  The provisions of Paragraphs 1,
4, 8, 13, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28 and 29 shall
survive any termination of this Agreement.

 

49

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
written above.

 

 

V.E.W. LTD.

 

 

 

 

 

By:

/s/ 

Charles F. Hazzard

 

 

 

 

Charles F. Hazzard

 

 

 

President

 

 

 

 

 

SYRATECH CORPORATION

 

 

 

 

 

By:

/s/ 

Gregory W. Hunt

 

 

 

 

Senior Vice President
Chief Financial Officer
Treasurer

 

50

--------------------------------------------------------------------------------